Citation Nr: 1207799	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  09-06 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for memory loss, to include as secondary to PTSD or other psychiatric disorder.

3.  Entitlement to an increased initial rating greater than 50 percent for a psychiatric disorder (other than PTSD), to include anxiety disorder not otherwise specified and major depressive disorder.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1988 to December 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Louisville, Kentucky.

The record reflects that after the statement of the case (SOC) the Veteran submitted additional relevant evidence to the Board.  No subsequent supplemental statement of the case (SSOC) was issued, but this is not necessary because the evidence was accompanied by a waiver of initial review by the agency of original jurisdiction (AOJ) in accordance with 38 C.F.R. § 20.1304 (2011).  

The issues of entitlement to an initial rating greater than 50 percent disabling for an acquired psychiatric disorder (other than PTSD), to include anxiety disorder not otherwise specified and major depressive disorder, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence of record does not establish that the Veteran has a current diagnosis of PTSD.

2.  The Veteran's claimed memory loss is a manifestation of his service-connected anxiety disorder not otherwise specified and major depressive disorder and is specifically included in the rating criteria used for the evaluation of those disorders.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  Service connection for memory loss, to include as due to an undiagnosed illness or as secondary to a service-connected disorder, is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

The VCAA letter dated in June 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veteran Service Organization.  Arguments submitted by his representative have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  Furthermore, the Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  The Veteran was provided a VA examination for his claimed PTSD and memory loss in July 2007 and November 2008, with an addendum provided in December 2008.  In each case, the examiner concluded that the Veteran did not meet all the DSM-IV criteria for a diagnosis of PTSD.  As will be discussed in greater detail below, the examiner took into account the Veteran's reported history, his current symptoms, review of the available private and VA treatment records, and the results of psychiatric examination.  As to his claimed memory loss, the November 2008 VA examiner found normal immediate, recent, and remote memory, but the July 2007 examiner found mild to moderate deficits in recent memory.  As will be discussed in greater detail below, however, any current memory loss is contemplated in the Veteran's 50 percent disability rating for anxiety and major depressive disorders and that a separate rating for memory loss is prohibited as a matter of law.  Therefore, the Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regards to these claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2011).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain chronic diseases, including psychoses, will be presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  However, PTSD and memory loss are not classified as psychoses, and service connection for these disorders may not be granted on a presumptive basis.  

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

PTSD

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2011).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1) (2011); see also, 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011).  Similarly, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(3).

Otherwise, the law requires verification of a claimed stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

The Veteran contends that he has PTSD as the result of his active duty service.  Specifically, the Veteran reports that during his service in Southwest Asia from September 1990 through March 1991 that he was involved in significant combat operations, during which he saw many burned and dismembered bodies.

The Board notes that the service treatment records do not indicate any complaints, treatment, or diagnoses of PTSD or other psychiatric disorder, including at his examinations both prior to and following overseas deployment.  In October 1991, the Veteran specifically denied any nightmares, trouble sleeping, or recurring thoughts about experiences during Desert Shield / Desert Storm.  At the time of his November 1991 medical examination, prior to separation from service, the Veteran denied a history of sleep problems, depression or excessive worry, loss of memory, or nervous trouble of any sort.  

After service, in April 2006, the Veteran reported a 15 year history of nightmares following his service in Southwest Asia, with periods of suicidal and/or homicidal ideation over the years.  Following a mental health assessment, the treatment provider diagnosed a mood disorder not otherwise specified and rule out PTSD.  The Veteran was referred for a psychiatric consultation.  

During the resulting May 2006 psychiatric consultation, the Veteran reported nightmares, exaggerated startle response, irritability, and disinterest in activities, while denying social isolation, intrusive thoughts, hypervigilence, or a sense of foreshortened future.  The examiner specifically set out the DSM-IV criteria for a diagnosis of PTSD and the criteria the Veteran met and did not meet.  As the Veteran did not meet all the criteria for a diagnosis of PTSD, such diagnosis was not made.  The examiner, however, did diagnose substance induced mood disorder, polysubstance abuse/dependence, and anxiety not otherwise specified.

Later in May 2006, depression and PTSD screens were positive.  Based on the foregoing, the treatment provider's assessment was questionable PTSD, but that he did not have PTSD according to the Mental Health Clinic.  

The Veteran was afforded a VA examination for his claimed PTSD in July 2007.  At that time, the examiner, a supervisory psychologist, noted review of the claims file and medical records.  The Veteran reported seeing a psychiatrist 3 or 4 times in 1994 due to alcohol and drug use and his psychiatric symptoms.  The examiner noted that additional treatment began in 2006, at which time the Veteran was denied admission into a PTSD Residential program because he did not meet the criteria for PTSD.  Following interview of the Veteran and mental health evaluation, the examiner diagnosed anxiety disorder not otherwise specified (features of PTSD) and polysubstance dependence in early full remission.  The examiner specifically found that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.

Additional treatment records, to include in July 2007 and February 2008, indicate diagnoses of questionable PTSD, but do not provide a rationale or breakdown of the DSM-IV criteria to explain their reasoning.  In September 2007, the Veteran had a negative depression screening.  An April 2008 record noted a past history of alcohol abuse, in remission, but no other diagnoses.  

The Veteran was afforded another VA examination in November 2008.  At that time, the examiner, a psychologist, noted review of the claims file and medical records.  The examiner referred to the findings of the July 2007 VA examination, except to the extent that the Veteran's symptoms had changed since that time.  Following interview of the Veteran and mental health evaluation, the examiner diagnosed anxiety disorder not otherwise specified, major depressive disorder, and polysubstance dependence in sustained full remission.  The examiner also specifically found that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's sincere belief in his claims and his description of his symptoms, the Board concludes that the greater weight of probative evidence is against finding that the Veteran has a current diagnosis of PTSD.  

In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his psychiatric symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).   Moreover, the Veteran is competent as a layperson to diagnose simple conditions like a sprained ankle and to report other signs and symptoms associated therewith.  The Veteran is not necessarily competent, however, to attribute his emotional symptoms to a specific underlying psychiatric disorder like PTSD.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As noted, multiple medical professionals have attributed his symptoms to other psychiatric disorders, to include anxiety disorder and major depressive disorder.  Although the Board has certainly considered the Veteran's contentions, the Board ultimately affords significantly greater probative weight to the July 2007 and November 2008 VA examiners' opinions and the opinions of multiple other treatment professionals that the Veteran does not meet the criteria for a diagnosis of PTSD.  

The Board has also considered the May 2006 positive PTSD screen and the notations of questionable or rule out PTSD in the record.  In this regard, the Board gives significantly greater credence and weight to the specialized mental health providers who have universally concluded that the Veteran did not meet the criteria for PTSD as opposed to the conclusions of general treatment providers with presumably less experience and training in the area of mental health assessment.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  In addition, the Board notes that a diagnosis including "questionable" or "rule out" is too tenuous a basis on which to grant service connection.  See, e.g., 38 C.F.R. § 3.102; see also Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (holding that any medical link that is speculative, general or inconclusive in nature is of no probative value and not a sufficient basis to grant service connection).  Given the foregoing, the Board finds the notations of questionable or rule out PTSD of limited probative value and significantly outweighed by the multiple other medical opinions indicating that the Veteran did not meet all the criteria for diagnosis of PTSD and that a diagnosis of some other psychiatric disorder(s) was more appropriate.

In short, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for PTSD.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Finally, the Board notes that it has considered the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  In that regard, the Board recognizes that the Veteran has current diagnoses of anxiety disorder not otherwise specified and major depressive disorder; however, these disorders have been separately service-connected and a disability rating assigned.  These disorders are listed above and discussed below as a separate issue.  

In addition, the Veteran has been diagnosed with alcohol and drug abuse and/or dependence, in remission.  Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-91, prohibits, effective for claims filed after October 31, 1990, payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that compensation cannot be awarded pursuant to 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 105(a) either for a primary alcohol abuse disability incurred during service or for any secondary disability that resulted from primary alcohol abuse during service.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  However, service connection may be granted for an alcohol or drug abuse disability acquired secondary to or as a symptom of service-connected disability.  However, the Federal Circuit further stated that such compensation may be awarded only "where there is clear medical evidence establishing that alcohol or drug abuse is caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id at 1381.

In this case, there is no medical evidence linking the Veteran's alcohol or drug abuse to his service-connected psychiatric disorders.  In that regard, a December 2008 addendum to the November 2008 VA examination report noted that the Veteran's alcohol and drug abuse was an established problem prior to military service and concluded that it could not be established that his military experiences aggravated that pattern of abuse after discharge.  Moreover, the examiner noted that the Veteran's drug and alcohol dependence was in sustained remission.  No other medical professional has linked the Veteran's drug or alcohol problems to the Veteran's military service or a service-connected disability.

The Veteran has not explicitly claimed that any alcohol or drug problems were due to any service-connected disability.  To the extent that any such assertion could be implied from the Veteran's statements, the Board finds such contentions to be less than credible.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").  As documented in the Veteran's treatment records, he has made numerous inconsistent statements regarding his symptoms and behavior problems during the course of multiple treatment visits and examinations.  Based on these inconsistent statements multiple medical professionals have questioned whether his reports were made in pursuit of VA compensation benefits rather than an accurate portrayal of his symptoms.  In light of the foregoing, the Board concludes that service connection for alcohol or drug abuse or dependence is not warranted.

Memory Loss

Any disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310 (2006).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board observes that the provisions of 38 C.F.R. § 3.310 were amended, effective as of October 20, 2006, during the pendency of the instant appeal.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by service-connected one is judged.  Although the VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the Veteran to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been the VA's practice and thus suggests that the recent change amounts to a substantive change in the regulation.  For this reason and as the Veteran's claim was pending before the regulatory change was made, the Board will consider his claim under the prior version of 38 C.F.R. § 3.310 as it is more favorable to the Veteran.

The Veteran maintains that he experiences memory loss which began after his service in Southwest Asia and specifically asserts that he experiences memory loss secondary to PTSD.

Initially, the Board notes that the November 2008 VA examination report noted no immediate, recent, or remote memory problems, indicating that while the Veteran reported memory problems his recollection of his childhood experiences, more recent contacts with VA, and comments earlier in the examination were all unimpaired.  The July 2007 VA examination report, however, noted moderately impaired recent memory, based on the Veteran's inability to recall more than 2 out of 4 words related to him earlier in the examination.  That said, the examiner did note that the Veteran was able to accurately recall specific details regarding his treatment history and did not experience any noticeable difficulties recalling details of his childhood.  

With respect to the Veteran's claim that he has memory loss due to PTSD, as discussed above, service connection has not been established for PTSD.  As such, service connection may not be established for memory loss, as secondary to service-connected PTSD, as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The above notwithstanding, service connection is currently in effect for anxiety disorder not otherwise specified and major depressive disorder, for which a 50 percent evaluation is assigned.  Memory impairment represents a symptom which is specifically included in the enumerated criteria for 30 and 50 percent ratings, under the General Formula for rating mental disorders found at 38 C.F.R. § 4.130, Diagnostic Codes (DCs) 9201-9435, which includes DC 9413 used for the evaluation of anxiety disorder not otherwise specified, under which the Veteran is currently rated.  Notably, the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.  To the extent that any deficit in memory has been complained of or otherwise documented, the Board finds that this is fully contemplated in the Veteran's 50 percent rating under DC 9413.  Therefore, the Board finds that, as a matter of law, service connection for memory loss as a separate disability may not be granted where the Veteran is already service-connected for a disability producing that same symptomatology.  Accordingly, service connection for memory loss on a direct basis or as secondary to his service-connected psychiatric disorders is precluded as a matter of law.  Id at 430.

Finally, to the extent that any such manifestations exist, these symptoms are attributable to known clinical diagnoses of anxiety disorder not otherwise specified and major depressive disorder that are service-connected; as such, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable.  To the extent that the claim is for undiagnosed illness, it is one as to which there is no legal entitlement.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; see Sabonis, 6 Vet. App. at 430.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for memory loss is denied.


REMAND

As discussed above, in a January 2009 rating decision the RO granted entitlement to service connection for anxiety disorder not otherwise specified and major depressive disorder and assigned a 50 percent rating for the psychiatric disorders, effective May 4, 2006.  This grant of service connection represented a complete grant of the claim on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

In a statement submitted through his representative and received by the RO in October 2009, however, the Veteran stated that he wanted an increased rating to 100 percent as he was unable to work due to his PTSD.  Although the Veteran's statement specifically referenced only his PTSD (for which he is not service connected), the clear intent of the statement in light of the Court's holding in Clemons was to seek an increased rating for his service-connected psychiatric disabilities.  While the Veteran did not express explicit disagreement with the rating assigned in the January 2009 rating decision, he did include a determination from the Social Security Administration (SSA) finding that the Veteran was entitled to disability insurance benefits from April 9, 2007.  The Veteran referenced this decision in support of his contention that he was 100 percent disabled and no longer able to work due to his psychiatric symptoms and disabilities (specifically claimed as PTSD).  As the Veteran was citing the SSA determination that found him disabled from April 2007 in support of his claim for an increased rating, the Veteran clearly was asserting that he warranted such a rating from some period prior to January 2009 and, thus, strongly implying disagreement with the 50 percent rating assigned in the January 2009 rating decision for his psychiatric disabilities.  In light of the foregoing and the Court's holding in Clemons, the Board believes that the combination of the Veteran's statement and concurrent submission of the SSA determination constituted a clear "notice of disagreement" (NOD) with the January 2009 rating decision.

In addition, the Board finds that the issue of entitlement to TDIU is raised by the record.  Specifically, the issue of entitlement to TDIU was raised as part of the Veteran's claim for increased rating for his service-connected psychiatric disabilities.  As discussed above, the Veteran's October 2009 statement specifically argued that he was unable to work due to psychiatric problems.  Again, while the statement specifically referenced his claimed PTSD, a reasonable reading of the statement indicates a desire for an increased rating for his psychiatric problems and resulting inability to work.  A request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id. at 454.

Accordingly, the above claims must be remanded to allow the RO to provide the Veteran with a statement of the case (SOC) on these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archibold v. Brown, 9 Vet. App. 124, 130 (1996).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with an SOC as to the issues of entitlement to an initial rating greater than 50 percent disabling for an acquired psychiatric disorder (other than PTSD), to include anxiety disorder not otherwise specified and major depressive disorder, and entitlement to TDIU.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2011).  If a timely substantive appeal is not filed, the claims should not be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


